DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Status
This Office Action is responsive to claims filed for 15/472837 on 10/01/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
   The amendment filed on 10/01/2020 has been entered.  Claims1, 9, and 17 have been amended to overcome the 112(a) rejection given in the previous action. Examiner withdraws 112(qa0 rejection. Claims 1, 3-6, 8, 9, 11-14, 16, 17, 19, and 21 are allowed. Claims 2, 7, 10, 15, and 18 are cancelled. Claim 20 is rejected

Response to Arguments
 Applicant’s arguments, see pg 9 ¶ 6, filed 10/01/2020, with respect to Claim(s) 1, 9, and 17 have been fully considered and are persuasive.  The rejection of Claim(s) 1, 9, and 17 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, Claim 20 claims a dependency on Claim 18. Claim 18 is cancelled. Examiner is unsure if Claim 20 should also be cancelled or should it be dependent on another claim. Appropriate correction is required. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An election without traverse was made on 03/07/2019.
The listing of claims will replace all prior versions, and listing of claims in the application.

7.  (Cancelled)
15. (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-6, 8, 9, 11-14, 16, 17, 19, and 21 are allowed.
Regarding Independent Claim(s) 1, 9, and 17,
The closest prior art, 	Chen (Chen, Songcan, Daoqiang Zhang, and Zhi-Hua Zhou. "Enhanced (PC) 2A for face recognition with one training image per person." Pattern Recognition Letters 25.10 (2004): 1173-1181.)  teaches training a learning recognition system, selecting a structural element associated with the shape of a face, generating an augmented entities and adding 
None of the prior art teach or fairly suggest the limitations of associating the structural element with one or more features in an aspect of the entities, and wherein  the structural element comprises a visual element portion of the image with added noise in combination with the other limitation of Claim(s) 1, 9, and 17. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 3-6, 8, 11-14, 16, 19, and 21 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663